         Case 20-30968 Document 232-5 Filed in TXSB on 06/22/20 Page 1 of 2




                          IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE SOUTHERN DISTRICT OF TEXAS
                                     HOUSTON DIVISION

IN RE:                                                   §
                                                         §
WATSON VALVE SERVICES, INC.,                             §                 CASE NO. 20-30968
                                                         §
        DEBTOR.                                          §                     CHAPTER 11
                                                         §


     ORDER GRANTING THE TEXAS CAPITAL BANK, N.A.’S MOTION FOR ORDER
          DIRECTING INSURANCE CARRIER TO PAY INSURANCE PROCEEDS
            RELATED TO THE REAL PROPERTY COMMONLY KNOWN AS
    4512 STEFFANI LANE, SOLELY AND DIRECTLY TO TEXAS CAPITAL BANK, N.A.
                           (Relates to Docket No. ______)

          The Court has considered the Motion for Order Directing Insurance Carrier to Pay

Insurance Proceeds Related to the Real Property Commonly Known as 4512 Steffani Lane,

Solely and Directly to Texas Capital Bank, N.A. (the “Motion”)1, filed by Texas Capital Bank,

N.A., a secured creditor in the above-referenced chapter 11 bankruptcy case.                        Through the

Motion, Texas Capital seeks the entry of an order directing United Fire Lloyds to issue payment

of the Insurance Proceeds solely and directly to Texas Capital. After due consideration of the

Motion, the evidence presented, and the arguments of counsel, if any, the Court finds that: (a)

proper notice was given, (b) that no opposition to the Motion has been received, (c) the Motion is

well founded, and (d) that the requested relief should be granted. It is therefore:

          ORDERED that United Fire Lloyds is hereby authorized and directed to make a check

payable solely and directly to Texas Capital Bank, N.A. in the sum of $1,300,000.00 relating to

commercial property coverage provided to Watson Vale pursuant to United Fire Lloyds Policy


1
    All capitalized terms not otherwise defined herein shall have the meaning ascribed to them in the Texas Capital
    Bank, N.A.’s Motion for Order Directing Insurance Carrier to Pay Real Property Insurance Proceeds Solely to
    Texas Capital Bank, N.A..


DocID: 4842-4762-7450.3
        Case 20-30968 Document 232-5 Filed in TXSB on 06/22/20 Page 2 of 2




No. 60419060 (covering the real property located at 4512 Steffani Lane, Houston, Texas 77041,

which is owned by 4512 Steffani Property, LLC) within three (3) days after receipt of the

Court’s Order, by delivering the same to Texas Capital’s counsel Husch Blackwell, Attn:

Timothy A. Million, Chase Tower, 600 Travis Street, Suite 2350, Houston, Texas 77002.

Counsel for Texas Capital shall provide a copy of the Court’s Order to counsel for United Fire

Lloyds; and it is further.

         ORDERED that Watson Valve is hereby authorized to execute any additional documents

as may be required to carry out the intent and purposes of this Order.



Signed: ____________________, 2020.


                                                     Marvin Isgur,
                                                     United States Bankruptcy Judge




                                                2
DocID: 4842-4762-7450.3
